United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                        October 3, 2003

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 03-50255
                               Summary Calendar


                            FERNANDO SPENCER,

                                                         Plaintiff-Appellant,

                                      versus

           JEFFREY SHOUP, Warden; FNU BARINTES, Mrs.;
              FNU MORENO, Mrs.; FNU BOTKINS, Mrs.;
          FNU ALVAREZ, Mr.; FNU DURAN, Mr.; GRW CORP.,

                                                         Defendants-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                          (MO-01-CV-133)



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Fernando Spencer, federal prisoner # 10714-180, appeals, pro

se, the summary judgment dismissing his 42 U.S.C. §1983 claim.

(Spencer’s motion for the appointment of counsel is DENIED.)

     Spencer    has    shown     no    error   in    the    district      court’s

determination    that      Spencer       failed     to     exhaust     available

administrative remedies.        See 42 U.S.C. § 1997e(a); see Porter v.


     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Nussle, 534 U.S. 516, 524 (2002); Wright v. Hollingsworth, 260 F.3d
357, 358 (5th Cir. 2001).

     Although required to do so under 42 U.S.C. § 1997e(e), Spencer

failed to identify a specific physical injury.   Nor did he present

the issue in his brief; therefore, he has abandoned it for purposes

of appeal.    See, e.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

                                         MOTION DENIED; AFFIRMED